— In an action to recover a down payment on a real estate contract, defendants appeal, by permission, from an order of the Supreme Court, Appellate Term, Second and Eleventh Judicial Districts, dated May 11, 1983, which affirmed a judgment of the Civil Court of the City of New York, Queens County, entered April 16,1981, in favor of plaintiffs and against defendants in the sum of $5,040.
Judgment affirmed, with costs, for reasons stated in the decision of Judge Bambrick in the Civil Court. O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.